Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (WO 84/01430) in view of Toth (5,302,411).
	Regarding claim 1, Sturm teaches a method performed in a coating testing system for automatically determining the polymerisation of a coating material (Sturm, p. 7, lines 9-16), the method comprising: positioning a near infrared spectroscopy, NIR, spectrometer probe adjacent to an object to acquire NIR spectra (Sturm, p. 10 lines 19-27), the object comprising a polymer coating; acquiring NIR spectra of the polymer coating using the probe (Sturm, p. 11 Lines 17-31); and performing chemometric analysis on the acquired NIR spectra in order to measure the polymerisation of the polymer coating (Sturm, pp. 16-17).
	Sturm further teaches the spectrometer probe is maintained at a fixed distance from the object, such that the spectrometer probe does not contact the object, and a fixed orientation relative to the object. (Sturm, p. 10 lines 19-20, Fig. 2 bracket 84, note the sheet travels towards the viewer in Figure 2 and the bracket maintains the distance of source and detector from that sheet)
	Sturm lacks explicit teaching of the object is a wire.	
	Toth teaches a wire coating process suitable for upgrading by adding the coating measurement/feedback control system of Sturm.
	It would have been obvious to one of ordinary skill in the art to add IR monitoring/feedback control as taught by Sturm into the wire coating process of Toth (or similarly to adapt the filament coating process of Sturm to coat wire as taught by Toth) as the application of a technique known to be beneficial in one environment to a similar technology ready for that improved technique.

	Regarding claim 2, Sturm further discloses coating the object with a polymer in a coating process. (Sturm. p. 17, lines 14 et seq.)
	Regarding claim 3, Sturm further discloses feeding the object through the coating testing system that both performs said coating process and performs said measurement of the polymerisation of the polymer coating. (Sturm, pp. 8-11)
	 Regarding claim 7, Sturm further discloses the method further comprising applying signal pre-processing to the acquired spectra. (Sturm, p. 13, lines 4-9)
	Regarding claim 8, Sturm further discloses the chemometric analysis comprises projecting the acquired spectra onto a correlation model. (Sturm, pp. 15-17)
	Regarding claim 9, Sturm further discloses automatically generating data for substantially real time control of the coating process in dependence on the measured polymerization (Sturm, p. 6 lines 30 et seq.; p. 17 lines 10-14).
	Regarding claim 10, Sturm further discloses automatically displaying on a visual display the automatically generated data for control of the coating process substantially in real time. (Sturm, p. 17, line 11, “This response is displayed or recorded at 140 […]”)
	Regarding claim 11, Sturm further discloses using the automatically generated data for control of the coating process in a feedback loop so that the coating process is automatically adjusted. (Sturm, p. 17, lines 11-13)
	Regarding claim 12, Sturm further discloses a method for creating a correlation model, for automatically determining the polymerisation of a coating material, the method comprising: using spectroscopy to acquire spectra of a plurality of coating materials; applying signal pre-processing to the acquired spectra; creating a correlation model using the pre-processed spectra, wherein the correlation model correlates the spectra to the polymerisation of the coating material. (Sturm, p. 17, lines 14-35)
	Regarding claim 14, Sturm further teaches the correlation model is created using chemometric analysis. (Sturm, pp. 18-19)
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Toth and McDaniel et al. (2003/0199648).
	Regarding claim 13, Sturm lacks explicit teaching of the correlation model is validated using validation spectra.
	McDaniel teaches the correlation model is validated using validation spectra. (McDaniel, [0170])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use validation spectra to ensure the accuracy of the calculated chemometric model.
	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Toth and Hartouni et al. (4,468,117)
	Regarding claim 63, neither Sturm nor Toth teaches the coating testing system for automatically determining the polymerization of coating material comprises: a channel for receiving a coated wire comprising a first end where in use the wire is inserted into said apparatus and a second end where the wire exits the apparatus; and a set of pulleys located between the first end of the channel and the second end of the channel.
	Hartouni teaches the claimed channel/pulley system.  See Hartouni, Col. 2 Lines 47 through 65.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the housing (channel) and pulley of Hartouni to secure the various parts of the combination of Sturm and Toth in order to secure the parts thereof together.

	Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.  Applicant argues that the relative distance between the object and the probe in Sturm is not constant.  This is not the case.  Sturm discloses a bracket holding the emitter and receiver opposite each other on either side of the sheet being measured.  Motion is disclosed of the emitter and receiver together, but parallel to the plane of the sheet.  Therefore the distance between the emitter, receiver, and the sheet is constant while the sheet is present in the measurement area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/               Primary Examiner, Art Unit 2884